IA115th CONGRESS1st SessionH. J. RES. 78IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Sam Johnson of Texas (for himself, Mr. Cole, and Ms. Matsui) submitted the following joint resolution; which was referred to the Committee on House AdministrationJOINT RESOLUTIONProviding for the reappointment of Stephen M. Case as a citizen regent of the Board of Regents of the Smithsonian Institution. 
That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of Stephen M. Case of Virginia on April 25, 2017, is filled by the reappointment of the incumbent. The reappointment is for a term of 6 years, beginning on April 26, 2017, or the date of the enactment of this joint resolution, whichever occurs later.  